DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 10/22/2020 and 2/15/2022 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Title Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
	Restriction/Election of Species
Applicant's election with traverse of Species I (Claims 1-11) in the reply filed on 5/3/2022 is acknowledged.  
The traversal is on ground(s) that “The claimed subject matter in each of the claim sets is connected in design, operation, and effect because they all are directed to methods and system for determining when to charge and discharge an energy storage device during a trip. The operation of the claimed subject matter is substantially similar. The overall effect is also substantially similar. Each individual species includes determining or obtaining parameters, determining usage of an energy storage device during a trip based on the parameters, and then determining when to charge and discharge the energy storage device accordingly. This is further evidenced by the fact the Examiner recognizes that Figure 5 supports both Species II and Species III. Office Action Pg. 3” and the Office respectfully disagrees.
While the Office agrees that there are similarities between the cited species, it remains the Office’s stance that the species are independent and distinct because each species require a limitation that is not present in the other and each species present a unique and different way of controlling a vehicle (engine and storage device) based on parameters. In addition, these species are not obvious variants of each other based on the current record.
Further, there is clearly a burden to an examiner, as stated in the previous Office action. There is a search and/or examination burden for the patentably distinct species because these three species pertain to vehicle control based on measured parameters, however searching these three distinct and separate species with different limitations, would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the election of a single Specie was required. 
Finally, as mapped out in applicants own specification, each species is described in detail in different paragraphs, where the differences can be easily and readily observed. Further, searching for one of the species, would not read on all species, rather, each species would require separate search strategies, separate database queries and finally separate analysis and therefore the election of a single. Therefore the Office respectfully disagrees.
Applicant further remarks “not properly establish that there would be a "serious burden" if required to search all of the claims. With regard to the burden prong, the MPEP states that "a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02."3 The MPEP states that "[s]eparate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search” and the Office respectfully disagrees. 
It remains the Office’s stance that the Office did not error in citing the burden. There is a clear difference between a “Restriction” and an “Election of Species”. In this “Election of Species”,  the Office clearly stated the differences, the burden that would be apparent if examining all three different species, and finally cited, in applicants own disclosure, the differences of each species. Therefore the Office respectfully disagrees.
Applicant remarks “the explanation provided in the Restriction Requirement fails to qualify as an "appropriate explanation." In support of the perceived burden, the Restriction Requirement merely states that the "species are independent or distinct because each of the species require a limitation that is not present in the other and each species present a unique and different way of controlling a vehicle based on parameters. In addition, these species are not obvious variants of each other based on the current record." Office Action Pg. 4. The Office Action does not present evidence the Species have separate classifications, a separate status in the art by pointing to other patents ( or otherwise), or are a different field of search in the art as defined by MPEP § 808.02. Instead, the only evidentiary support provided includes that Figure 5 supports both Species 2 and 3, along with a conclusory opinion that these species are not obvious variants of each other based on the current record. Office Action Pg. 4. The Office Action fails to point to any actual evidence on the record supporting the restriction requirement as is required to present the prima facie case. As such, a prima facie case is not provided and Applicant requests the restriction be withdrawn” and the Office respectfully disagrees.
Office Note: Applicant failed to elect a subspecies based on the initial Election. The Office reached out to applicants represent vie, Joe Hoffman on 5/18/2022. Based on this interview, applicant further elected Subspecies A. This will be captured in the attached interview summary and in the Office Action below. Applicant how now elected Species I (Claims 1-11) and Subspecies A (Claims 1-3 and 6-11).
Based on applicants remarks, interviews,  and the Office responses, the requirement for “Election of Species” is still deemed proper and is therefore made FINAL.



Status of Application
Claims 1-20 are pending. Claims 4-5 and 12-20 are withdrawn as being based on non-elected Species. Claim 1 is the only independent Claim. Claims 1-3 and 6-11 will be Examined.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 states “a predicted life” and this term is unclear as to what is meant, what the metes and bounds are, thus indefinite. Is the merely the life during the voyage, during life of the battery in total, or something else? When the Office looks into the specification, it appears that the “predicted life” is merely a mode of battery function based on routes. As currently presented, the claims fail to clearly recite the metes and bounds of the claims, and are thus indefinite. The Office will interpret any type of battery model as reading on the claim limitations. Appropriate action is required.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-11 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites obtaining and determining vehicle parameters.
The limitations of obtaining and determining vehicle parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a first vehicle system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “vehicle system” language of  “obtaining and determining vehicle parameters” in the context of this claim encompasses the user manually steps of making a decision about a vehicle system. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform the obtaining and determining vehicle parameters steps. The processor/vehicle system in these steps is recited at a high-level of generality (i.e., as a generic processor/vehicle system performing a generic computer function of obtaining and determining vehicle parameters) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and determining vehicle parameters steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 2-3 and 6-11 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 1.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the determinations. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim XX is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sivasubramaniam et al. (United States Patent Publication 2010/0174484).
With respect to Claim 1: Sivasubramaniam discloses “A method comprising: obtaining operational settings designated for movement of a first vehicle system along one or more routes during a trip to drive the first vehicle system toward achievement of one or more objectives” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“determining engine operational parameters and energy storage device operational parameters” [Sivasubramaniam, ¶ 0020-0026, 0044-0047, and 0052]; 
“determining usage of the engine during the trip based on the engine operational parameters” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“the energy storage device operational parameters” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“and the one or more objectives” [Sivasubramaniam, ¶ 0020-0026, 0044-0047, and 0052]; 
“and determining usage of the energy storage device during the trip based on the engine operational parameters” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“the energy storage device operational parameters” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“and the one or more objectives” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“including when to charge or discharge the energy storage device during the trip” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047].
With respect to Claim 2: Sivasubramaniam discloses “The method of claim 1, wherein the energy storage device operational parameters are determined based on a predicted life of the energy storage device” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047].
With respect to Claim 3: Sivasubramaniam discloses “The method of claim 2, wherein the predicted life of the energy storage device is determined based on fuel consumption while the energy storage device is used along the one or more routes” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047].
With respect to Claim 6: Sivasubramaniam discloses “The method of claim 1, further comprising modifying the usage of the energy storage device based on a terrain of the one or more routes” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047].
With respect to Claim 7: Sivasubramaniam discloses “The method of claim 6, wherein the usage of the energy storage device is modified based on the terrain of the one or more routes by increasing the usage of the energy storage device while the first vehicle system traverses an uphill segment of the terrain and charging the energy storage device while the first vehicle system traverses a downhill segment of the terrain” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047].
With respect to Claim 8: Sivasubramaniam discloses “The method of claim 7, further comprising supplementing the usage of the energy storage device as the first vehicle system traverses the uphill segment of the terrain” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047].
With respect to Claim 9: Sivasubramaniam discloses “The method of claim 1, comprising generating a trip plan based on the usage of the engine during the trip and the usage of the energy storage device during the trip” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“and wherein the trip plan includes charging the energy storage device with current from at least one of the engine of the first vehicle system” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047];  
“an engine of a second vehicle system” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“a braking system of the first vehicle system” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“or a braking system of the second vehicle system during the trip” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047].
With respect to Claim 10: Sivasubramaniam discloses “The method of claim 1, comprising generating a trip plan based on the usage of the engine during the trip and the usage of the energy storage device during the trip” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“and wherein the trip plan is generated by determining one or more of when or where to stop the first vehicle system for charging the energy storage device during the trip” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047].
With respect to Claim 11: Sivasubramaniam discloses “The method of claim 1, comprising generating a trip plan based on the usage of the engine during the trip and the usage of the energy storage device during the trip” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“and wherein the trip plan is generated by designating one or more of states of charge of the energy storage device” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“settings of the energy storage device” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047];
“speeds of the first vehicle system” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“throttle settings of the first vehicle system” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“brake settings of the first vehicle system” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“or accelerations of the first vehicle system as the operational settings of the trip plan” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047].
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669